Order entered November 17, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01109-CV

    MICHAEL C. WYNNE, JOHN HUNTER SMITH, AND M&S WYNNE FAMILY
                  LIMITED PARTNERSHIP, Appellants

                                              V.

        SCOTT PELLEY, INDIVIDUALLY, SCOTT PELLEY, P.C., A TEXAS
      PROFESSIONAL CORPORATION, AND THE PELLEY FAMILY LIMITED
                        PARTNERSHIP, Appellees

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-11-1026

                                          ORDER
       In light of the trial court’s October 7, 2015 final judgment, we DENY appellees’

November 5, 2015 motion to dismiss appeal for want of jurisdiction.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE